                              Case 1:19-cv-04587-JPO Document 45 Filed 09/13/19 Page 1 of 2




                                                 UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF NEW YORK


             ERNIE HINES D/B/A COLORFUL MUSIC,                        CASE NO. 19-CV-04587-JPO

                                  Plaintiff,
                         v.                                           NOTICE OF APPEARANCE

             ROC-A-FELLA RECORDS INC, DEF JAM
             RECORDINGS INC., UNIVERSAL MUSIC
             GROUP, SONY MUSIC HOLDINGS INC.,
             SHAWN CARTER p/k/a JAY-Z and
             TIMOTHY MOSLEY p/k/a TIMBALAND,

                                  Defendants.




                         PLEASE TAKE NOTICE that, the undersigned, Leo M. Lichtman, hereby gives notice of

             appearance on behalf of Defendants Roc-A-Fella Records, LLC (sued incorrectly as Roc-A-Fella

             Records Inc.) and Def Jam Recordings, a division of UMG Recordings, Inc. (sued incorrectly as

             Def Jam Recordings Inc. and Universal Music Group), and hereby requests that all notices given

             or required to be given and all papers served or required to be served in this case be given to and

             served on the undersigned at the address set forth below.

                         I hereby certify that I am admitted to practice before this Court.




11411080.1/46707-00000
                         Case 1:19-cv-04587-JPO Document 45 Filed 09/13/19 Page 2 of 2




              DATED: New York, New York                    MITCHELL SILBERBERG & KNUPP LLP
                     September 12, 2019

                                                           By: /si Leo M. Lichtman________________
                                                               Leo M. Lichtman (LL 6879)
                                                               437 Madison Ave., 25th Floor
                                                               New York, New York 10017-1028
                                                               Telephone: (212) 509-3900
                                                               Facsimile: (212) 509-7239
                                                               lml@msk.com

                                                              Attorneys for Defendants Roc-A-Fella
                                                              Records, LLC and DefJam Recordings, a
                                                              division of UMG Recordings, Inc.




                                                       2


11411080.1/46707-00000
